DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ election of Group I without traverse is acknowledged. Based on species elected, eg.41, the phthalazine core is being examined-i.e. where G=N, E=CR8, Y=CR9 and n=1.
No art was found for elected species or remaining choices within the examined core. However the following rejections apply.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4,8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1. Each of the claims depict substituents labelled as  A or B but said variables do not appear in claim 1 and are not otherwise defined in the dependent claims rejected herein.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4,6-14 and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. There is no reasonable basis for assuming that the myriad of compounds embraced by said claims will all share the same physiological properties since they are so structurally dissimilar as to be chemically non-equivalent and there is no basis in the prior art for assuming the same. The rejection is directed to the scope of all generic Ar1, Ar2 and R variables. For Ar1 and Ar2 alone the scope entails a diversity of rings having any number of hetero atoms  (N,O and S) in any array that can be  both mono- and bicyclo-fused as defined in the specification. Remaining variables can also be heterocycles with varying degrees of unsaturation as well as additional functional groups that can further be optionally substituted with many  more functional groups including hetero rings.
Note In re Surrey 151 USPQ 724 regarding sufficiency of disclosure for a Markush group. Also see MPEP 2164.03 for enablement requirements in cases directed to structure-sensitive arts such as the pharmaceutical art.

1) Breadth of the claims- the claims cover compounds easily in the billions based on the permutations pointed out above; 
2) Level of unpredictability in the art-  the invention is pharmaceutical in nature as it involves MGLUR7 antagonists or negative allosteric modulators, member of the group III family of glutamate receptors, which have been implicated in many psychiatric disorders such as schizophrenia. This in turn requires sufficient SAR data to determine if and what type of structural modifications to the basic structure will affect  binding site while retaining desired activity as  modulators.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved” and physiological activity is generally considered to be unpredictable. See In re Fisher 166 USPQ 18. ;
3) Direction or guidance- as stated above the compounds tested are not representative of the instant scope but are closer to each other than to remaining scope and represent a small fraction of that claimed herein. While various Ar1 and Ar2 rings have been made they are mainly phenyl,pyridyl and to a lesser extent pyrazinyl, pyrimidinyl, thiazolyl or imidazoly with limited substitution thereon;
4) State of the prior art- The compounds are tetrahydrophthalazin-1-one derivatives  with aromatic rings at both the 2- and 6-positions with a variety of substitution on all available positions. No such compounds are known in the prior art with the above mandatory feature and thus do not evidence the many structural permutations permitted in the instant scope are known for at least one use in the prior art much less as MGLUR7 modulators;

5) Working examples- Test data has been reported for 139 compounds many within elected scope but are more similar in structure to each other than to remaining scope and thus no clear evaluation of which unmade, untested functional groups at various positions indicated above out of the many claimed might affect potency to a large or small degree.
In view of the above considerations, this rejection is being applied.
Claims 1-4,6-14, and 16-18  are rejected under judicial doctrine as being drawn to an improper Markush group. The Markush at  “G”, “E”, and “Y” and “n” ring choices at the very least  covered by the claims rejected herein are drawn to multiple inventions for reasons set forth in previous action. The resulting structures are drawn to a variety of hetero ring systems with no common unifying structural feature. 
The question of whether the lack of a specific statutory basis is a fatal flaw against a holding of an Improper Markush group was decided in In re Harnish, 206 USPQ 300, 305, where the court said, “ …we think it should be clear from our actions in Weber and Haas II that we there recognized the possibility of such a thing as an "improper Markush grouping." We were and are aware that it does not have a specific statutory basis …” The court went on to reverse the rejection, (which had been made by the Board under Rule 196(b)) but not on the lack of a specific statutory basis but rather, “Clearly, they are all coumarin compounds which the board admitted to be "a single structural similarity." We hold, therefore, that the claimed compounds all belong to a subgenus, as defined by appellant, which is not repugnant to scientific classification. Under these circumstances we consider the claimed compounds to be part of a single invention so that there is unity of invention…” Thus, the rejection was overturned not Ex parte Price 150 USPQ 467, Ex parte Beck and Taylor, 119 USPQ 100, and Ex parte Della Bella and Chiarino 7 USPQ2d 1669.  Cases where the Markush group was held improper include Ex Parte Palmer, 7 USPQ 11, In re Winnek, 73 USPQ 225, In re Ruzicka, 66 USPQ 226, Ex parte Hentrich, 57 USPQ 419, Ex parte Barnard, 135 USPQ 109, Ex parte Reid, 105 USPQ 251, Ex parte Sun and Huggins, 85 USPQ 516, In re Thompson and Tanner, 69 USPQ 148, In re Swenson, 56 USPQ 180, and In re Kingston, 65 USPQ 371. Note In re Milas 71 USPQ 212 in which the structural difference between vitamin A and D was sufficient to uphold the improper Markush rejection. Also see In re Winnek 73 USPQ 225 and In re Ruzicka 66 USPQ 226 in which structural differences were small and yet a similar holding was maintained. All these cases involved compounds in the pharmaceutical art known to be structure-sensitive. Of particular interest is Ex Parte Hozumi, 3 USPQ2d 1059, which reversed an improper Markush rejection “in view of the relatively large proportion of the structure of the compounds in the claimed class which is common to the entire class”. Here, by contrast, there is no shared feature in common and it is not even apparent that the elected bicyclic is solely responsible for MGLUR7 activity as evident at the very least  by the varying IC50 ranges  reported in the specification .
Deletion of nonelected subject matter would overcome the rejection. Some claims may be superfluous.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY A BERNHARDT whose telephone number is (571)272-0664.  The examiner can normally be reached during the hours 11:00-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMILY A BERNHARDT/           Primary Examiner, Art Unit 1624